DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species B in the reply filed on October 17, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claims 39 and 40 are objected to because of the following informalities:  Each claim contains the phrase “see above”, this should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 10, 11, 13, 16-19, 26-28, and 31-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2601739 A1 to Derf et al.
Re-claim 1, Derf et al. disclose in figure 7 an engine mount device (the support or mount is capable of supporting an engine), comprising: a housing 61; a carrier 51 that is at least partially inside the housing, the carrier comprising a hole (i.e. central bore) through a thickness of the carrier, the hole is capable of receiving a trunnion pin (or any feature); at least one flexure 50a/50b connects the carrier 51 to the housing 61, the at least one flexure provides a higher stiffness in a radial direction of the hole as compared to a stiffness provided in an axial direction of the hole.   Pages 2, 4 and 7 describe operation of the mount, in particular axial movement is allowed with ease, whereas radial movement is substantially controlled:
Page 2:   the loops, which are wound in a radial direction, come into contact with each other through their inner part, which has the effect of increasing the stiffness of the damper 
Page 7: vibrations or shocks caused by the fluid in the pipeline ("water hammer") are not transmitted to the support collar 61 and therefore not to the latter's fixing flange …
 a shock in a direction corresponding to a diameter of the collars 51, 61 tends to constrain the device 50a in one direction, the device 50b is constrained in one direction diametrically opposed …
the components of the shocks along the axis of the pipe act in the same direction on the shock absorber arrangements.

Re-claim 7, the flexure 50a/50b has the shape of a stadium, specifically two semicircular ends connected by a linear connection portions, see figure 7.
Re-claim 10, the flexure 50a/50b comprises a wire wrapped to connect the carrier 51 to the housing 61.
Re-claim 11, the wire is a single continuous wire wrapped from the carrier to the housing.
Re-claim 16, the housing 61 comprises snubbing surfaces 64a/64b, these surfaces will limit deflection of the carrier relative to the housing.
Re-claim 17, the snubbing surfaces are provided with raised end portions, the end portions are interpreted as reverse thrust (movement) and forward thrust snubbing surfaces.
Re-claim 18, the flexure are capable of various pre-tensioning levels, see translation page 7 last paragraphs, this includes pre-tensioning to allow contact between the carrier and housing when no force is transmitted to the carrier, and includes contact with the housing snubbing portion.
Re-claim 19, forward thrust as applied to the carrier will move the carrier into contact with the forward snubbing portion, this will deform the flexures.
Re-claim 26, the housing 61 comprises at least a first housing portion 61a and a second housing portion 61b, the at least one flexure 50 comprises a plurality of flexures 50a/50b (as well as segment arm portions of each flexure, or individual wires of each flexure), the carrier 51 is connected to the first housing portion 61a by the plurality of flexures (such as each arm portion, or each wire of each flexure).
Re-claim 27, the plurality of flexures comprise a wire.
Re-claim 28, the wire is a single continuous wire wrapped around the carrier 51 and the first housing portion 61a.
Re-claim 31, the second housing portion 61b and the carrier 51 each comprise a lateral snubbing surface (surfaces part of 64b and 51b) configured to limit a lateral movement of the carrier relative to the second housing portion 61b.
Re-claim 32, a degree of pivoting movement of the carrier 51 relative to the first housing portion 61a is limited by a gap between the lateral snubbing surfaces of the carrier 51 and the second housing portion 61b.  This gap is adjustable in accordance with a change in geometry of the flexure members.
Re-claim 33, the first housing portion 61a, the second housing portion 61b comprise one or more snubbing surfaces 64a/64b to limit a deflection of the carrier 51 relative to the housing.
Re-claim 34, he first housing portion 61a and the carrier 51a each comprise a reverse thrust snubbing surface (such as surfaces of 64a and surfaces of 51a).
Re-claim 35, one or more of the plurality of flexures 50a/50b are pre-tensioned, when no force is transmitted to the carrier, the carrier contacts the first housing portion at the reverse thrust snubbing surfaces.
Re-claim 36, the second housing portion 61b and the carrier each comprise a forward thrust snubbing surface (such as raised portion of 64b) to limit a movement of the carrier relative to the second housing portion 61b in a forward thrust direction (i.e. axial direction), wherein the carrier is configured to contact the second housing portion 61b at the forward thrust snubbing surfaces when a forward thrust force is transmitted to the carrier 51 that would result in deformation of one of the plurality of flexures.  Upon sufficient application of force along the axial direction, the flexures will deform, thus allowing the carrier 51 to impact a raised surface of element 64.
Re-claim 37, the flexure 50a/50b has the shape of a stadium, specifically two semicircular ends connected by a linear connection portions, see figure 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derf et al. in view of US 2,918,271 to Crites.
Re-claims 14, 38 and 39, Derf et al. fail to teach the flexures having an elastomeric material for damping or protection. 
 Crites teaches a wire flexure coated with a rubber (i.e. elastomeric) material for reducing noise and improving damping (see column 3 lines 44-47).  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the flexures of Derf et al. with an elastomeric coating as taught by Crites, thus reducing noise and improving damping performance.
Re-claim 40, the addition of the elastomeric material onto the flexure elements of Derf et al. would still provide the engine mount device having a substantially continuous and smooth surface, since the wire flexures are continuous and smooth.
Claim(s) 41-43, 47-51 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derf et al. in view of US 4,634,081 to Chee.
Re-claim 41, Derf et al. teach an engine mount device comprising a housing 61, a carrier 51 is positioned within the housing, at least one flexure 50a/580b flexibly connects the carrier 51 to the housing 61, a hole is formed in the carrier, a method of providing isolation in the engine mount device, the method comprising: transmitting a force from the carrier 51; mechanically isolating the carrier 51 from the housing 61 via the at least one flexure 50; and providing, via the at least one flexure 50, a higher stiffness in one or more radial direction of the hole compared to a stiffness provided in an axial direction of the hole.  However, Derf et al. fail to teach the presence of a trunnion pin disposed in the hole, the pin supporting the engine and transmits force to the carrier.  It is noted Deft et al. describe the mount for holding a pipe subject to movement, the pipe if effectively the trunnion pin.
Chee teaches an engine mount using a trunnion pin 36, whereas the trunnion pin transmits force from an engine to the support.  Clearly the mount of Derf et al. is capable of receiving the trunnion pin in the same manner as it receives a pipe section.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the hole of the carrier portion 51 of Derf et al. is capable of receiving and holding a trunnion pin of the type taught by Chee, as the mount would have functioned equally well with a trunnion pin as with a pipe section. 
Re-claim 42, the housing 61 comprises a cavity (i.e. internal space), the carrier 51 is disposed within the cavity.
Re-claim 43, a plurality of flexing layers (i.e. wire strands of cables 50a/50b) are found in each flexure.
Re-claim 47, deflection of the carrier 51 is limited by snubbing surfaces 64 located on the housing 61.
Re-claim 48, a stiffness of the engine mount device in a vertical radial direction of the hole is greater than a stiffness of the engine mount device in the axial direction.  As stated previously, the stiffness in the radial direction is greater than the stiffness in the axial direction.
Re-claim 49, the stiffness of the flexures can be adjusted as desired by the artisan, as such a stiffness of the engine mount device in a vertical radial direction of the hole is substantially similar to a stiffness of the engine mount device in the axial direction of the hole.
Re-claim 50, a stiffness of the engine mount device in a radial direction of the hole is at least one order of magnitude greater than a stiffness of the engine mount device in either a vertical radial direction and/or the axial direction of the hole, wherein the radial direction is aligned with a thrust force transmitted to the engine mount device.  As stated, the tension and stiffness of the flexure elements is adjustable as desired.  The mount as used in Chee presents the thrust force in the radial direction.
Re-claim 51, when utilized in the manner taught by Chee, the at least one flexure would bend when the carrier is axially displaced relative to the housing to provide the stiffness in the axial direction of the hole which is lower than the stiffness in the one or more radial direction of the hole.
Re-claim 54, the mount of Derf et al. as used in the apparatus of Chee would result in the installation of the mount in a rigid monoball structure 12, see figure 2.  The outer structure 12 contains the mount within a monoball structure.
Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derf et al. in view of Chee as applied to claim 41 above, and further in view of Crites.
Derf et al. fail to teach the flexures having an elastomeric material for damping or protection. 
Crites teaches a wire flexure coated with a rubber (i.e. elastomeric) material for reducing noise and improving damping (see column 3 lines 44-47).  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the flexures of Derf et al. with an elastomeric coating as taught by Crites, thus reducing noise and improving damping performance.
Allowable Subject Matter
Claims 25, 29, 30, 44 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Baldwin, Haas, Coppoolse and JP ‘006 each teach a mount having a greater radial stiffness than an axial stiffness.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
October 26, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657